Exhibit 10.47
 

AMENDMENT NO. 2 TO CHANGE IN CONTROL AGREEMENT

     THIS AMENDMENT, dated as of the 7th day of December, 2009, is by and
between SPHERION CORPORATION, a Delaware corporation (hereinafter referred to as
the “Company”), and John D. Heins (hereinafter the “Executive”).



RECITALS



     A.         The Executive and the Company are parties to that certain Change
in Control Agreement dated October 2, 2006, as amended December 15, 2008 (the
“CIC Agreement”).

     B.         The parties desire to further amend the CIC Agreement upon the
terms and subject to the conditions hereinafter set forth, in order to maximize
the after-tax benefits paid to the Executive in connection with a change in
control as contemplated under the CIC Agreement.

     C.         The Board of Directors of the Company has determined it is in
the interest of the Company to amend the CIC Agreement in the above-referenced
manner



TERMS AND CONDITIONS



1.              The CIC Agreement is amended by adding the following new
paragraph 6(d) immediately following the end of paragraph 6(c):

     “(d) Section 280G Matters. If any of the benefits payable (“CIC Payment”)
under this Agreement would constitute parachute payments under Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code"), and but for this
Section 6(d) would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), Executive shall either: (i) receive the full amount of
such benefits and pay the Excise Tax, or (ii) have the benefits reduced solely
to the extent as would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Any determination required under this
Section 6(d) will be made in writing by a national "Big Four" accounting firm
selected by the Company or such other person or entity to which the parties
mutually agree (the "Accountants"), whose determination will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 6(d), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6(d). Any reduction in
payments and/or benefits required by this Section 6(d) shall occur in the
following order:

(i)      severance payments otherwise due under Section 5(a);   (ii)     
health/welfare benefits otherwise due under Section 6(a);

--------------------------------------------------------------------------------


(iii)      retirement benefits due under Section 6(b); and   (iv)      benefits
otherwise due under Section 6(c).

To the extent that a reduction is made to a portion of any payment or benefit
described in paragraphs (i) through (iv) that is to be made or provided over a
period of time, any reduction shall be made in the reverse order of the time or
period over which such payment or benefit is to be made or provided.

If after the reductions provided for in paragraphs (i) through (iv) additional
reductions in CIC Payments are required to avoid the imposition of the Excise
Tax, then the acceleration of vesting of awards otherwise provided for under
Section 2(b) shall be cancelled; provided, that such cancellation shall occur in
the reverse order of the date of grant of such awards and solely to the extent
necessary to avoid the imposition of the Excise Tax.

Notwithstanding any provision to the contrary, reductions specified in this
Section 6(d) shall not be made with respect to any amounts payable or benefits
provided under this Agreement to the extent such amounts or benefits do not
constitute a CIC Payment that could result in the imposition of the Excise Tax.”

IN WITNESS WHEREOF, the parties have caused this Amendment to the CIC Agreement
to be executed as of the date first written above.

 

SPHERION CORPORATION   /s/ Roy G. Krause                                        
  Roy G. Krause President & Chief Executive Officer   EXECUTIVE /s/ John D.
Heins   John D. Heins   Senior Vice President & Chief Human Resources Officer

 

--------------------------------------------------------------------------------

 